Title: [July 1761]
From: Washington, George
To: 




11th. July. Edward Violette compleated his Planting at Muddy hole Quarter—that is, he planted 25,000 hills on the East side of the Plantn. & replanted all.
The same day Jno. Foster at Dogue Run Quarter finishd his, having 40,000 to plant besides replanting—18,000 of which lying at the south Extreame of the Plantn., 8,000 in the Orchard abt. the House, & the Rest around the New Tobo. House on the East.
N.B. The Reason of noting this late plantg. is to see how it succeeds.

   
   
   Edward Violet (Violette; d. 1773) was overseer at Muddy Hole until he moved to the Bullskin plantation in 1762 (see entry for 27 Oct. 1762).



 


Friday July 31st. Sowd Turnips—upon which fell a heavy Rain immediately—so that they were neither Rakd nor harrowd in—the seed I mean. In a few days they came up very thick and well.
